DETAILED ACTION
Claims 35, 38, 40-42, 46-48, 51-54, and 56-57 are pending.  Of these, claims 47-48, 51-54, and 56-57 are withdrawn as directed to a nonelected invention.  Therefore, claims 35, 38, 40-42, and 46 are under consideration on the merits.  The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/21 has been entered.
Notice of Allowable Subject Matter
Claims 35-38, 40-42, and 46 as elected (i.e., when the species of sulfinic acid derivative of formula (I) of claim 35 is the elected species, 2-hydroxy-2-sulfinato acetic acid), remain free of the prior art as discussed in the Office Action dated 2/26/2020.   
Status of the Rejections
The 35 USC 103 rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 Claims 35, 38, 40-42 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Lorenz et al. (US Pat. No. 6,379,657; of record in IDS of 6/20/2014) in view of Cannell et al. (US Pat. Pub. 2008/0085249; of record), and Kravtchenko et al. (US Pat. Pub. 2005/0191251; of record).  
As to claims 35, 38, 40-42 and 46, Lorenz discloses a process for removing color from oxidatively dyed human hair (“keratin fibers”)(column 1, 1st and 4th paragraphs).  The process comprises applying a formulation to the hair, wherein the formulation is a mixture of composition A and composition B, wherein composition A is an aqueous solution and comprises a reducing agent and composition B comprises an aqueous emulsion, and wherein upon mixing the two compositions, the resulting final composition possesses a pH of 2.5-5.0, which is within the range recited by claim 35 (column 1, 8th paragraph).  Composition B has a pH of 1-4, which substantially overlaps the ranges recited by claims 35 and 42 (column 2, 5th full paragraph).  The preferred reducing agent of composition A is hydroxymethane sulfinic acid (a “sulfinic acid derivative” of claim 35), but Lorenz expressly teaches that other reducing agents may be used (paragraph bridging columns 1-2 and column 2, 1st full paragraph).  The mixed composition is left on the hair for 5-30 minutes after application (column 4, 4th full paragraph), which is expected to be a period of time sufficient to strip artificial color from the keratin fibers as recited by claim 35, since that is the purpose of the Lorenz process.      
Regarding claim 46, composition B further comprises a fatty alcohol such as lauryl alcohol (a “non(poly)glycerolated alcohol” comprising a fatty chain containing 12 carbon atoms)(column 2, 7th-8th full paragraphs).

Cannell, however, discloses a method for removing artificial color from hair comprising combining a first composition with a second composition, wherein the first composition comprises a sulfur reducing agent (Abstract), wherein the composition may be a paste (paragraph 14) and may be anhydrous and comprise an oil (paragraph 38).  
Kravtchenko disclose an anhydrous paste for bleaching hair comprising an inert organic liquid (paragraph 10), wherein silicone may be used as the inert organic liquid (paragraph 75).  
As to claims 35, 38, 40-42 and 46, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lorenz by   formulating composition A as an anhydrous paste comprising silicone oil as an inert organic liquid phase, instead of as an aqueous composition, since Cannell suggests that a composition comprising a reducing agent for removing color from hair may be an anhydrous paste, and Kravtchenko teaches that silicone may be used as an inert organic liquid phase in a hair color removing composition that is in the form of an anhydrous paste.  Such a modification is merely the simple substitution of one known element for another to obtain predictable results. MPEP 2143 I.    
Response to Applicant’s Arguments
Applicant argues that the claims have been amended to cover the allowable elected species, plus a small Markush group of other sulfinic acid derivatives of formula 
In response, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). For example, a presumption of similar properties may exist between position isomers or homologs.  MPEP 2144.09.   
Here, however, the claims continue to read on a sulfionic acid derivative wherein R4 is COOR1, while the indicated allowable subject matter is limited to the elected species, wherein R4 is COOH.  Therefore, the claims continue to encompass an ester species that is not an homolog or position isomer of the allowable elected species, nor that possesses another form of structural similarity that would indicate to the skilled artisan that it would perform similarly to the elected species with respect to the showing of unexpected results.  The skilled artisan would recognize that an ester functional group has physicochemical properties, including, for example degree of electronegativity and nucleophilicity, and therefore reactivity, that are distinct from the properties of a carboxylic acid functional group.  Consequently, the claims still are not considered commensurate in scope with the showing of unexpected properties based upon the evidence currently of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Garen Gotfredson/
Examiner, Art Unit 1619

/Patricia Duffy/Primary Examiner, Art Unit 1645